DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 fails to further limit the claims since molded pulp and molded fiber are the same structure.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmons et al. (U.S. Patent No. 5,860,530).
Simmons discloses a container (10), comprising: a lid (12); and a base (14), each of the lid and the base being made of molded pulp (col. 2, lines 54-55) and having at least one selected from the group consisting of a first and second component of an interlocking interface, the first component (36a-b) comprising a folding portion, and the second component (at 34a-b) comprising a boss, the folding portion having a receiving area dimensioned to receive the boss and being hingedly connected about a hinge to one of the lid and the base and movable about the hinge between a position of secure and releasable engagement with the boss and a position of disengagement with the boss, the boss being connected to the other of the base and lid (Figs. 3-5), the boss and the folding portion being configured such that upon a closing engagement of the lid and .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 7, 9, 12, 13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent No. 7,255,228) in view of Simmons.
Kim discloses a container (1), comprising: a lid (3); and a base (2), each of the lid and the base having at least one selected from the group consisting of a first (37a, 37b, 37c) and second (24) component of an interlocking interface, the first component comprising a folding portion, and the second component comprising a boss (Fig. 1), the folding portion having a receiving area dimensioned to receive the boss and being hingedly connected about a hinge to one of the lid and the base and movable about the hinge between a position of secure and releasable engagement with the boss (Fig. 2) and a position of disengagement with the boss, the boss being connected to the other of the base and lid, the boss and the folding portion being configured such that upon a closing engagement of the lid and the base, a respective portion of the periphery of the base has one of the folding portion and an opposing portion of the periphery of the lid has the other of the folding portion and the boss, so that the respective opposing portions of the lid and base are securely and releasably engageable with one another by manipulation of the respective folding portion over the respective boss, wherein secure engagement of the boss and the folding portion is maintained by friction between the boss and the folding portion (col. 4, ll. 61 – col. 5, ll. 8), wherein the base and the lid are attached to one another by a connecting hinge (25), wherein all of the interlocking interfaces on the lid are the first component and all of the interlocking interfaces on the base are the second component (Fig. 1), wherein all of the interlocking interfaces on the base are the first component and all of the interlocking interfaces on the lid are the second component (each portion can be considered a lid or base), wherein each of the base and the lid is made of molded pulp and/or a thermoformed plastic material (col. 5, lines 60-65), wherein the folding portion has an arcuate domed indentation that engages a respective boss (Fig. 10), wherein the folding portion has an opening (38) that engages a respective boss.
Kim fails to teach wherein the container is manufacture from molded pulp.
Simmons teaches that it is known in the art to manufacture a container out of plastic or molded pulp (col. 2, lines 48-55).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container of Kim out of molded pulp, as taught by Simmons, in order to reduce production cost and to provide a sustainable packaging.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Simmons in view of Cronin et al. (U.S. Application Publication No. 2012/0193353).
Kim teaches wherein each of the lid and base has at least three corners (Fig. 1), but fails to teach wherein two of the at least three corners of the lid comprise one selected from the group consisting of the first component and the second component, and two of the at least three corners of the base comprise the other one from the group consisting of the first component and the second component.
Cronin teaches that it is known in the art to manufacture a container with locking components on corners of the container wherein the components alternate between a lid and base (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the components alternating on corners, as . 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Simmons in view of Kim (U.S. Application Publication No. 2005/0139604).
Kim fails to teach wherein the respective opposing portions of the lid and base comprise four longitudinally extending bosses on the base and four longitudinally extending folding tabs on the lid.
Kim ‘604 teaches that it is known in the art to manufacture a container with four longitudinally extending bosses on a base and four longitudinally extending folding tabs on a lid (Figs. 1, 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with four longitudinally extending bosses on the base and four longitudinally extending folding tabs on the lid, as taught by Kim ‘604, since such a modification would be the use of a known arrangement on a known device to achieve the same result and so that the lid could be moved away from the base.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Simmons in view of Ahern, Jr. et al. (U.S. Patent No. 5,624,051).
Kim fails to teach wherein the base comprises one or more dividers that span across the base to creating separate compartments, wherein the compartments are configured to provide a 50/50 division, a one-third to two-thirds division, or an evenly divided three-way division.
Ahern teaches that it is known in the art to manufacture container with a base that comprises one or more dividers (31)that span across the base to creating separate compartments, wherein the compartments are configured to provide a 50/50 division, a one-third to two-thirds division, or an evenly divided three-way division (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with a divider, as taught by Ahern, in order to separate items in the base.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Simmons in view of Giblin et al. (U.S. Patent No. 5,407,087).
Kim fails to teach wherein each of the folding portions is configured so as to be biased towards its disengaged position.
Giblin teaches that it is known in the art to manufacture a hinge that is biased towards an open position.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with biased hinges, as taught by Giblin, to prevent the components from interfering with the placement of the lid on the base.

Double Patenting
Applicant is advised that should claim 12 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733